Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to 35 U.S.C 102(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a plurality of beamlets simultaneously defines a two-dimensional perforation, it is assumed by the examiner that the applicant means to state that the beamlet creates a two-dimensional perforation or something thereof.  The recitation of “the laser beam is received by the said optical beamlet generator from the beam homogenizer” is also unclear because it appears to cyclically refer back onto itself and end.   

Claims 3, 4, 5, 6, 7, 8, 9, 10, and 11 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a plurality of beamlets simultaneously defines a two-dimensional perforation, it is assumed by the examiner that the applicant means to state that the beamlet creates a two-dimensional perforation or something thereof.  The recitation of “and the laser beam is received by said optical beamlet generator from the beam homogenizer” is also unclear because it appears to cyclically refer back onto itself and end.   

Claims 13, 14, 15, 16, 17, 18, 19, and 20 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US6515257B1 Jain (hereinafter “Jain”).
Regarding Claim 1, Jain teaches:
A perforation system, comprising: a laser system comprising a laser (excimer laser 26), a beam expander (beam-conditioning optics column 8 lines 8 to 13), a beam homogenizer (homogenizer 30), and an optical beamlet generator (eye lenslet array 10), wherein said optical beamlet generator is configured to output a plurality of beamlets from a laser beam (column 8 lines 47 to 61; fig. 1), the laser beam is received by the said optical beamlet generator from the beam homogenizer (fig. 1); and a scanner (tip-tilt micro-mirror array 12) configured to simultaneously direct said plurality of beamlets from said optical beamlet generator toward a substrate and to simultaneously move said plurality of beamlets relative to the substrate in a first dimension and second dimension that are orthogonal to one another (column 7 lines 18 to 37 teach tip and tilt which are orthogonal directions), wherein each beamlet of said plurality of beamlets simultaneously defines a two- dimensional perforation (fiber bundle 1) on a surface of the substrate by operation of said scanner, and wherein an optical path extends from said laser to the substrate (column 7 lines 4 to 37); wherein the beam expander is located between said laser and said optical beamlet generator proceeding along said optical path (fig. 1); the beam homogenizer is located between said beam expander and said optical beamlet generator proceeding along said optical path (fig. 1); and said optical beamlet generator is located between said beam homogenizer and said scanner proceeding along said optical path (fig. 1).  

Regarding claim 3, Jain teaches, 
wherein said scanner comprises a first movable mirror (39) and a second movable mirror (41), wherein said first movable mirror controls an 4874-9818-70382Serial No. 16/817,147Docket No. 65667.33500 / 125215US01 impact location of said plurality of beamlets on the substrate in said first dimension (column 7 lines 18 to 37 teach tip and tilt directions), and said second movable mirror controls said impact location of said plurality of beamlets on the substrate in said second dimension (column 7 lines 18 to 37 teach tip and tilt directions)

Regarding claim 5, Jain teaches, 
wherein said optical beamlet generator comprises a lenslet array (fly's-eye lenslet array 10), wherein said lenslet array comprises a plurality of lenslets (lenslets 11; fig. 3), and wherein said lenslet array generates and outputs said plurality of beamlets (an array of converging beamlets, e.g. 18 and 38 column 8 lines 47 to 67 column 9 lines 1 to 17).  

Regarding claim 12, Jain teaches, 
A method of forming a perforation on a substrate, comprising: performing a generating step by generating a plurality of beamlets from a laser beam using a laser system (column 3 lines 58 to 64), the laser system comprising a laser (excimer laser 26), a beam expander (beam-conditioning optics column 8 lines 8 to 13), a beam homogenizer (homogenizer 30), and a first optical beamlet generator (eye lenslet array 10); directing said plurality of beamlets to a scanner (tip-tilt micro-mirror array 12; column 7 lines 18 to 37 teach tip and tilt which are orthogonal directions); performing an operating step by operating said scanner to simultaneously contact said plurality of beamlets with said substrate at a plurality of different locations on said substrate within a first dimension and in a second dimension that is orthogonal to said first dimension (fig. 1; column 4 lines 11 to 31; column 7 lines 18 to 37 teach tip and tilt which are orthogonal directions); and forming a plurality of perforations on said substrate using said operating step (column 1 lines 34 to 50 teach vias which is a perforation); wherein an optical path extends from said laser to the substrate (fig. 1);4874-9818-70384Serial No. 16/817,147Docket No. 65667.33500 / 125215US01 the beam expander is located between said laser and said first optical beamlet generator proceeding along said optical path; the beam homogenizer is located between said beam expander and said first optical beamlet generator proceeding along said optical path (fig. 1); the first optical beamlet generator is located between said beam homogenizer and said scanner proceeding along said optical path (fig. 1); and the laser beam is received by said optical beamlet generator from the beam homogenizer (fig. 1).  

Regarding claim 13, Jain teaches, 
wherein said generating step comprises directing said laser beam to a lenslet array (fly's-eye lenslet array 10), wherein the first optical beamlet generator comprises the lenslet array (lenslets 11; fig. 3).  

Regarding claim 14, Jain teaches, 
wherein said lenslet array comprises a plurality of lenslets (lenslets 11; fig. 3), and wherein each lenslet outputs a corresponding beamlet (an array of converging beamlets, e.g. 18 and 38 column 8 lines 47 to 67 column 9 lines 1 to 17).  

Regarding claim 16, Jain teaches, 
wherein each beamlet defines a different perforation on said substrate from said operating step (the output channels for the beamlets, 23-25, are the individual fibers 7 of the fiber bundle 1 which form the beamlet-relay system column 9 lines 18 to 36).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 7, 8, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6515257B1 Jain (hereinafter “Jain”) in view of US20210229215A1 WESTON (hereinafter “WESTON”). 
Regarding claim 4, Jain does not teach further comprising: a movable base, wherein said movable base comprises a plurality of said optical beamlet generators, wherein each said optical beamlet generator is separately movable into alignment with said optical path by movement of said movable base, and wherein at least some of said optical beamlet generators are of a different configuration.  WESTON teaches, further comprising: a movable base (beam scanner 106 and fibre termination optic 123a), wherein said movable base comprises a plurality of said optical beamlet generators (par. 50 to 55 a plurality of lenses 125 a to 125 g for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre; par. 54 laser beam pattern adjustment optic 350), wherein each said optical beamlet generator is separately movable into alignment with said optical path by movement of said movable base (par. 65 to par. 71 is also used in the first embodiment of par. 50 to 55), and wherein at least some of said optical beamlet generators are of a different configuration (par. 65 to par. 71 is also used in the first embodiment of par. 50 to 55).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jain reference, to include further comprising: a movable base, wherein said movable base comprises a plurality of said optical beamlet generators, wherein each said optical beamlet generator is separately movable into alignment with said optical path by movement of said movable base, and wherein at least some of said optical beamlet generators are of a different configuration, as suggested and taught by WESTON, for the purpose of providing for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre (par. 50).

Regarding claim 6, Jain teaches, except where struck through, further comprising: (fly's-eye lenslet array 10), wherein each said lenslet array is separately movable into alignment with said optical path (column 8 lines 47 to 51 the beamlet formation and steering system consists of a fly's-eye lenslet array 10) (lenslets 11; fig. 3).  Jain does not teach a movable base, wherein said movable base comprises nor by movement of said movable base, and wherein at least some of said lenslet arrays are of a different configuration, and wherein each said lenslet array comprises at least one lenslet.  WESTON teaches, a movable base (beam scanner 106 and fibre termination optic 123a), wherein said movable base comprises (par. 50 to 55 a plurality of lenses 125 a to 125 g for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre; par. 54 laser beam pattern adjustment optic 350) and by movement of said movable base (par. 65 to par. 71 is also used in the first embodiment of par. 50 to 55), and wherein at least some of said lenslet arrays are of a different configuration (par. 65 to par. 71 is also used in the first embodiment of par. 50 to 55).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jain reference, to include a movable base, wherein said movable base comprises and by movement of said movable base, and wherein at least some of said lenslet arrays are of a different configuration, as suggested and taught by WESTON, for the purpose of providing for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre (par. 50).

Regarding claim 7, Jain teaches, wherein each said lenslet array utilizes at least one of a different number of said at least one lenslet and a different arrangement of said at least one lenslet compared to each other said lenslet array (column 8 lines 54 to 61).  

Regarding claim 8, Jain discloses the claimed invention except for wherein at least one of said lenslet arrays is detachably connected with said movable base.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to detach diffractive optical elements of an apparatus, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of allowing for cleaning or maintenance or machine optimization.

Regarding claim 17, Jain does not teach wherein a base comprises a plurality of optical beamlet generators, the plurality of optical beamlet generators includes the first optical beamlet generator, said method further comprising: moving said base to dispose the first optical beamlet generator of said base in the optical path of said laser beam, wherein said generating step comprises directing said laser beam through said first optical beamlet generator.  WESTON teaches, wherein a base (beam scanner 106 and fibre termination optic 123a) comprises a plurality of optical beamlet generators (par. 50 to 55 a plurality of lenses 125 a to 125 g for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre; par. 54 laser beam pattern adjustment optic 350), the plurality of optical beamlet generators includes the first optical beamlet generator (par. 54 laser beam pattern adjustment optic 350), said method further comprising: moving said base to dispose the first optical beamlet generator of said base in the optical path of said laser beam (par. 65 to par. 71 is also used in the first embodiment of par. 50 to 55), wherein said generating step comprises directing said laser beam through said first optical beamlet generator (par. 18; fig. 1).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jain reference, to include wherein a base comprises a plurality of optical beamlet generators, the plurality of optical beamlet generators includes the first optical beamlet generator, said method further comprising: moving said base to dispose the first optical beamlet generator of said base in the optical path of said laser beam, wherein said generating step comprises directing said laser beam through said first optical beamlet generator, as suggested and taught by WESTON, for the purpose of providing for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre (par. 50).

Regarding claim 18, Jain teaches, where said generating step comprises using said first optical beamlet generator to form a first plurality of perforations on a first region of said substrate by said operating step (the output channels for the beamlets, 23-25, are the individual fibers 7 of the fiber bundle 1 which form the beamlet-relay system column 9 lines 18 to 36).  

Regarding claim 19, WESTON teaches, further comprising: moving said base to dispose a second optical beamlet generator (par. 50 one of the plurality of lenses 125a to 125b serve as second beamlet generators) of said base in said optical path of said laser beam (fig. 1), wherein said generating step comprises directing said laser beam through said second optical beamlet generator to form a second plurality of perforations in the same said first region of said substrate by said operating step (par. 50 teaches “Fusing of the optical fibres to the termination optic may be achieved by any suitable means, including transmitting laser beams through the optical fibres to melt material at a contact interface between the optical fibres and the termination optic 123 a” where fusing is analogous to performing perforations).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jain reference, to include further comprising: moving said base to dispose a second optical beamlet generator of said base in said optical path of said laser beam, wherein said generating step comprises directing said laser beam through said second optical beamlet generator to form a second plurality of perforations in the same said first region of said substrate by said operating step, as suggested and taught by WESTON, for the purpose of providing for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre (par. 50).

Regarding claim 20, WESTON teaches, moving said base to dispose a second optical beamlet generator of said base (par. 50 one of the plurality of lenses 125a to 125b serve as second beamlet generators) in said optical path of said laser beam (fig. 1), wherein said generating step comprises directing said laser beam through said second optical beamlet generator to form a second plurality of perforations outside of said first region of said substrate by said operating step (par. 50 teaches “Fusing of the optical fibres to the termination optic may be achieved by any suitable means, including transmitting laser beams through the optical fibres to melt material at a contact interface between the optical fibres and the termination optic 123 a” where fusing is analogous to performing perforations).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jain reference, to include moving said base to dispose a second optical beamlet generator of said base in said optical path of said laser beam, wherein said generating step comprises directing said laser beam through said second optical beamlet generator to form a second plurality of perforations outside of said first region of said substrate by said operating step, as suggested and taught by WESTON, for the purpose of providing for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre (par. 50).

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6515257B1 Jain (hereinafter “Jain”) in view of US 20200316722 A1 VERBURG (hereinafter “VERBURG”).
Regarding claim 9,  Jain does not teach wherein said optical beamlet generator comprises a diffractive optical element, and wherein said diffractive optical element generates and outputs said plurality of beamlets.  VERBURG teaches, wherein said optical beamlet generator comprises a diffractive optical element (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets), and wherein said diffractive optical element generates and outputs said plurality of beamlets (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jain reference, to include wherein said optical beamlet generator comprises a diffractive optical element, and wherein said diffractive optical element generates and outputs said plurality of beamlets, as suggested and taught by VERBURG, for the purpose of providing the advantage to diffract or split the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets (par. 98).

Regarding claim 15,  Jain does not teach wherein said generating step comprises directing said laser beam to a diffractive optical element.  VERBURG teaches, wherein said generating step comprises directing said laser beam to a diffractive optical element (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jain reference, to include wherein said generating step comprises directing said laser beam to a diffractive optical element, as suggested and taught by VERBURG, for the purpose of providing the advantage to diffract or split the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets (par. 98).

Claims 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6515257B1 Jain (hereinafter “Jain”) in view of US 20200316722 A1 VERBURG (hereinafter “VERBURG”) in view of US20210229215A1 WESTON (hereinafter “WESTON”)
Regarding claim 10, Jain does not teach further comprising: a movable base, wherein said movable base comprises a plurality of said diffractive optical elements, wherein each said diffractive optical element is separately movable into alignment with said optical path by movement of said movable base, and wherein at least some of said diffractive optical elements are of a different configuration to provide at least one difference in relation to said plurality of beamlets that are output from a corresponding said diffractive optical element. VERBURG teaches, except where struck through,  further comprising: (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis); par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116), and wherein at least some of said diffractive optical elements are of a different configuration to provide at least one difference in relation to said plurality of beamlets that are output from a corresponding said diffractive optical element (par. 88 teaches 204a and 204b as being controlled such that the x and y directions are controlled which is analogous to being of a different configuration).  VERBURG discloses the claimed invention except for the duplication of a plurality of said diffractive optical elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate wherein said movable base comprises a plurality of said diffractive optical elements, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the diffractive optical elements for the purpose of  Jain does not teach a movable base, wherein said movable base comprises.  WESTON teaches, a movable base (beam scanner 106 and fibre termination optic 123a), wherein said movable base comprises a plurality of said diffractive optical elements  (as discussed above, it is obvious to interchange the plurality of lenses 125a to g of Weston with the diffractive optical elements of  Verburg to make a plurality of diffractive optical elements).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jain reference, to include a movable base, wherein said movable base comprises a plurality of said diffractive optical elements, as suggested and taught by WESTON, for the purpose of providing for collimating each diverging laser beam after the laser beam leaves the output end of the corresponding optical fibre (par. 50).

Regarding claim 11, Jain, VERBURG and WESTON disclose the claimed invention except for wherein at least one of said diffractive optical elements is detachably connected with said movable base.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to detach diffractive optical elements of an apparatus, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of allowing for cleaning or maintenance or machine optimization.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763